DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejection
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–6 and 10–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2020/0058310 (effectively filed 17 August 2018)1 (“Goodwin”).
Claim 1 is drawn to “a method for processing audio.” The following table illustrates the correspondence between the claimed method and the Goodwin reference.
Claim 1
The Goodwin Reference
“1. A method for processing audio comprising:
The Goodwin reference similarly describes a spatial audio signal encoder that processes audio. Goodwin at Abs., ¶¶ 2, 3, FIG.1.
“receiving a plurality of microphone signals from a plurality of microphones of a capture device; and
The Goodwin reference describes a capture device 102, such as a smart phone, including a plurality (M) of microphones. Id. at ¶ 18, FIG.1. The microphones record audio and deliver it to a spatial encoder 104. Id.
“storing, in an electronic audio data file, the microphone signals, and metadata,
Audio recorded by the microphones is stored in an input format, or electronic audio data file, that includes audio signals and side information, or metadata. See id. at ¶¶ 16, 22, 23, FIG.3.
N.b., in making this rejection, correspondence is drawn between the claimed electronic audio data file and Goodwin’s input format. Goodwin also describes an output format, such as a B-format target.
“the metadata including one or more impulse responses of the microphones of the capture device, wherein the one or more impulse responses define responses of the microphones to acoustic impulses.”
Goodwin’s input format includes side information corresponding to the claimed metadata. Goodwin’s side information includes vector                                             
                                                g
                                            
                                        , which represents the                                             
                                                M
                                                *
                                                N
                                            
                                         transfer functions                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        m
                                                        n
                                                    
                                                
                                            
                                         (i.e., impulse responses, cf. Spec at ¶ 37) between the                                             
                                                M
                                            
                                         microphones and                                             
                                                N
                                            
                                         source positions. Alternatively, Goodwin stores the side information as relative transfer functions                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        m
                                                        0
                                                    
                                                
                                            
                                        , representing the transfer function of each microphone relative to the transfer function of a reference microphone, which is based on the transfer function between a source at an azimuth and elevation relative to the reference microphone. Id. at ¶¶ 26, 27.

Table 1
For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the one or more impulse responses of the metadata are formed as digital filters.”
Goodwin’s input format includes side information, such as transfer functions                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                    . Each of Goodwin’s                         
                            M
                            *
                            N
                        
                     transfer functions are digital filters: Goodwin stores and processes information in a digital form, see Goodwin at ¶ 80; and transfer functions                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                     represent the input/output relationship between various source positions and a microphone, see id. at ¶ 22. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
 “wherein the metadata includes one or more sound location identifiers that associates one of the impulse responses to a location or position relative to the capture device.”
Similarly, Goodwin’s transfer functions                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                     include indexes                         
                            m
                        
                     and                         
                            n
                        
                    , which together represent the angular location of the n-th source relative to the m-th microphone. Goodwin at ¶¶ 22, 23. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
 “wherein the metadata includes microphone identifiers of each microphone of the capture device, and each impulse response is associated with a microphone identifier.”
Similarly, Goodwin’s transfer functions                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                     include indexes                         
                            m
                        
                     and                         
                            n
                        
                    . The                         
                            m
                        
                     index indicates that the transfer function                         
                            G
                        
                     represents the transfer function of the m--th microphone. Goodwin at ¶¶ 22, 23. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
 “wherein the metadata includes a location of each of the acoustic impulses relative to the capture device.”
Similarly, Goodwin’s transfer functions                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                     include indexes                         
                            m
                        
                     and                         
                            n
                        
                    . The                         
                            n
                        
                     index indicates the n---th source position relative to each microphone. Goodwin at ¶¶ 22, 23. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
 “wherein the metadata includes a geometrical model of the capture device and positions of the microphones arranged on the capture device.”
Goodwin describes side information, or metadata, that encodes a geometrical model through relative transfer functions between a reference microphone and the other microphones of capture device 102. Goodwin at ¶¶ 21, 34. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
 “further comprising generating beamforming filters based on the one or more impulse responses and processing the microphone signals with the beamforming filters based on the one or more impulse responses to generate one or more beamformed signals.”
Goodwin describes using the stored transfer functions to generate beamform filters to form a beam towards detected active and passive audio sources. Goodwin at ¶¶ 18, 19, 35, 41–51. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
 “wherein the microphone signals are uncompressed, unfiltered.”
Goodwin contemplates an input format that includes uncompressed and unfiltered audio signals. Goodwin at ¶¶ 21, 22. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
 “further comprising compressing the metadata with a compression algorithm.”
Similarly, Goodwin describes reducing the size of transfer function vector                         
                            g
                        
                     by storing a set of transfer functions between a reference microphone and a plurality of source positions and then storing a set of transfer functions between the reference microphone and the other microphones. Goodwin at ¶¶ 24–27. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
 “wherein the capture device is a tablet computer.”
Claim 14 depends on claim 1 and further requires the following:
 “wherein the capture device is a smart phone.”
Claim 15 depends on claim 1 and further requires the following:
 “wherein the capture device is a headworn device.”
Goodwin describes an audio capture device 102. Goodwin at ¶ 18, FIG.1. Goodwin indicates that the device represents a consumer device. See id. at ¶¶ 2, 18. Examples of such devices described by Goodwin include a tablet computer, a smart phone and a headworn device, such as a headphone. See id. at ¶¶ 78, 79, FIG.9. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claims.
Claim 16 is drawn to “an article of manufacture.” The following table illustrates the correspondence between the claimed article and the Goodwin reference.
Claim 16
The Goodwin Reference
“16. An article of manufacture, comprising:
The Goodwin reference similarly describes a device 100 having an audio capture device 102 and encoder 104 that process audio. Goodwin at Abs., ¶¶ 2, 3, FIG.1.
“a processor;
Goodwin’s device 100 may be implemented by a machine 900 that includes a processor 910. Id. at ¶ 78, FIG.9.
“a plurality of microphones that generate a plurality of microphone signals; and
Machine 900 includes audio input devices 954, such as the                                             
                                                M
                                            
                                         microphones of audio capture device 102. Id. at ¶¶ 18, 83, FIGs.1, 9.
“a machine readable medium having stored therein instructions that, when executed by the processor, cause the article of manufacture to perform the following:
Machine 900 includes memory 930 storing instructions 916 that are executed by processor 910. Id. at ¶ 78, FIG.9.
“communicating, to another device, a bit stream that includes the plurality of microphone signals, and metadata, 
“the metadata including one or more data sets, wherein each of the one or more data sets describe an acoustic transfer function between a sound source and one of the plurality of microphones.”
The Goodwin reference describes a capture device 102, such as a smart phone, including a plurality (M) of microphones. Id. at ¶ 18, FIG.1. The microphones record audio and deliver it to a spatial encoder 104. Id. Audio recorded by the microphones is stored in an input format, or electronic audio data file, that includes audio signals and side information, or metadata. See id. at ¶¶ 16, 22, 23, FIG.3. Goodwin’s input format includes side information corresponding to the claimed metadata. Goodwin’s side information includes vector                                             
                                                g
                                            
                                        , which represents the                                             
                                                M
                                                *
                                                N
                                            
                                         transfer functions                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        m
                                                        n
                                                    
                                                
                                            
                                         (i.e., impulse responses, cf. Spec at ¶ 37) between the                                             
                                                M
                                            
                                         microphones and                                             
                                                N
                                            
                                         source positions. Alternatively, Goodwin stores the side information as relative transfer functions                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        m
                                                        0
                                                    
                                                
                                            
                                        , representing the transfer function of each microphone relative to the transfer function of a reference microphone, which is based on the transfer function between a source at an azimuth and elevation relative to the reference microphone. Id. at ¶¶ 26, 27.
Machine 900 may operate as a client-server network environment. Id. at ¶ 78. In that case, audio stored on the client in the input format may be transported as a bitstream (e.g., using Wi-Fi or Internet Protocol) to the server for ambisonic encoding. See id. at ¶¶ 18, 78, 86, FIGs.1, 9.

Table 2
For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
 “wherein the article of manufacture has a camera.”
Goodwin’s device 100/machine 900 also includes biometric components 956 to detect biometric data, such as expressions, gestures and eye positions. Goodwin at ¶ 84. This would be reasonably understood by one of ordinary skill in the art as a clear reference to cameras and all other sensors capable of capturing signals tied to movement (e.g., ultrasonic sensors). For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 18 depends on claim 16 and further requires the following:
 “wherein the metadata includes sound location identifiers that represents a location, arranged on a ring or sphere around the article of manufacture, and each of the data sets is associated with one of the sound location identifiers.”
Similarly, Goodwin’s transfer functions                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                     include indexes                         
                            m
                        
                     and                         
                            n
                        
                    . The                         
                            n
                        
                     index indicates the n---th source position relative to each microphone. Goodwin at ¶¶ 22, 23. Goodwin contemplates locating the positions around a virtual sphere. Id. at ¶ 41. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 19 depends on claim 16 and further requires the following:
 “wherein each data set defines an impulse response of one of the plurality of microphones.”
Similarly, Goodwin’s side information, or data sets, define impulse responses                         
                            
                                
                                    G
                                
                                
                                    m
                                    n
                                
                            
                        
                     related to the response of the m-th microphone relative to the n--th source position. Goodwin at ¶¶ 22, 23. For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Claim 20 is drawn to “a machine readable medium.” The following table illustrates the correspondence between the claimed medium and the Goodwin reference.
Claim 20
The Goodwin Reference
“20. A machine readable medium
The Goodwin reference similarly describes a spatial audio signal encoder 100 that processes audio. Goodwin at Abs., ¶¶ 2, 3, FIG.1. Goodwin describes that encoder 100 may be implemented by a machine 900 that includes memory 930. Goodwin at ¶¶ 78, 80, 81, FIG.9.
“having stored therein an electronic audio data file comprising raw audio data of one or more microphone signals generated by two or more microphones of a capture device; and
The Goodwin reference describes a capture device 102, such as a smart phone, including a plurality (M) of microphones. Id. at ¶ 18, FIG.1. The microphones record audio and deliver it to a spatial encoder 104. Id.
Audio recorded by the microphones is stored in an input format, or electronic audio data file, that includes audio signals and side information, or metadata. See id. at ¶¶ 16, 22, 23, FIG.3.
N.b., in making this rejection, correspondence is drawn between the claimed electronic audio data file and Goodwin’s input format. Goodwin also describes an output format, such as a B-format target.
“metadata, the metadata including transfer functions for each of the two or more microphones of the capture device, wherein each transfer function is associated with a response of one of the two or more microphones to an acoustic impulse.”
Goodwin’s input format includes side information corresponding to the claimed metadata. Goodwin’s side information includes vector                                             
                                                g
                                            
                                        , which represents the                                             
                                                M
                                                *
                                                N
                                            
                                         transfer functions                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        m
                                                        n
                                                    
                                                
                                            
                                         (i.e., impulse responses, cf. Spec at ¶ 37) between the                                             
                                                M
                                            
                                         microphones and                                             
                                                N
                                            
                                         source positions. Alternatively, Goodwin stores the side information as relative transfer functions                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        m
                                                        0
                                                    
                                                
                                            
                                        , representing the transfer function of each microphone relative to the transfer function of a reference microphone, which is based on the transfer function between a source at an azimuth and elevation relative to the reference microphone. Id. at ¶¶ 26, 27.

Table 3
For the foregoing reasons, the Goodwin reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Goodwin.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Goodwin and US Patent Application Publication 2020/0145778 (effectively filed 30 June 2017) (“Laaksonen”).
Claim 7 depends on claim 1 and further requires the following:
 “wherein at least one of the one or more impulse responses is a near-field impulse response.”
Claim 8 depends on claim 1 and further requires the following:
 “wherein at least one of the one or more impulse responses is a far-field impulse response.”
The Goodwin reference generates transfer functions, or impulse responses, for each microphone relative to varying source positions (i.e., different azimuth and elevation angles). Goodwin at ¶ 23. Goodwin does not specify whether the calibration is performed in the near field or in the far field. The brief treatment of near-field and far-field recording presented in this Application (see Spec. at ¶ 33) indicates that those concepts would have been well understood by one of ordinary skill in the art at the time of filing. For example, one of ordinary skill in the art at the time of filing, however, would have been well aware that near-field recording is affected by near-field cancellation while far-field recording operates on an assumption that sound sources act as point sources. Accordingly, given the knowledge and skill attributable to one of ordinary skill in the art, it would have been obvious for such a practitioner to have chosen to calibrate device 102 using either near-field or far-field calibration signals to optimize device 102 for recording in either one of the two different usage scenarios. For the foregoing reasons, the Goodwin reference makes obvious all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
 “wherein the metadata includes a time-varying orientation of the capture device, the time-varying orientation being synchronized in time with the microphone signals.”
Goodwin describes a device for capturing/recording spatial audio using consumer devices, such as head-worn devices. Goodwin at Abs., ¶¶ 2, 18, 80, FIG.1. Goodwin’s description operates on the presumption that the device is maintained in a fixed orientation set during the calibration process. Id. at ¶ . The Laaksonen reference, like Goodwin, describes a head-worn audio capturing device 102. Laaksonen at ¶ 88, FIGs.1, 2. Moreover, Laaksonen teaches and suggests adding a head tracker 113 to a recording device, to track the orientation of the user’s head and the corresponding orientation of the head-worn capturing devices. Id. at ¶ 74, 78, 79, 95, 103, 139. Laaksonen then uses the tracked orientation to adjust the orientation of the aural scene such that the captured scene remains stationary relative to the recording space 106. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Goodwin’s device to include a head tracker, to track the time-varying orientation of the audio capture device and to synchronize that orientation with the captured microphone signals so the signals may be modified to present a static aural scene, regardless of the user’s movement. This would allow for reproduction of the aural scene despite any movement of the capture device. See id. For the foregoing reasons, the combination of the Goodwin and the Laaksonen references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/6/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Goodwin reference claims priority to provisional US Patent Application 62/719,427. The Examiner has reviewed the provisional ‘427 Application, which includes a specification and a pair of appendices describing the features found in the Goodwin reference and relied on in this Office action.